Case 1:20-cv-24374-BB Document 14 Entered on FLSD Docket 12/07/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 20-cv-24374-BLOOM/OTAZO-REYES

 MARGLLI GALLEGO,

         Plaintiff,

 v.

 IVETTE PEREZ, CARLOS LUFFI,
 RICKY GARCIA, FLAVIO ESCOBAR,
 all individually, and who are all residents
 of the State of Florida,

         Defendants.
                                               /

      STATUS REPORT REGARDING COURT’S ORDER ON DEFAULT PROCEDURES

         Plaintiff, MARGLLI GALLEGO, by and through undersigned counsel, respectfully

 submits this Status Report Regarding Court’s Order on Default Procedures, [D.E. 13], as it

 relates to the return of service on Ricky Garcia and Flavio Escobar and states the following.

         1.      On October 23, 2020, Plaintiff filed a civil right Complaint against the

 abovementioned defendants.

         2.      On November 4, 2020, Plaintiff filed a return of service as it relates to Ricky

 Garcia and Flavio Escobar.

         3.      On November 23, 2020, Plaintiff was informed that service upon Ricky Garcia

 and Flavio Escobar was defective, i.e. the process server provided Ricky Garcia and Flavio

 Escobar with a copy of the summons, but did not actually provide them with a copy of the

 Complaint.
Case 1:20-cv-24374-BB Document 14 Entered on FLSD Docket 12/07/2020 Page 2 of 3




        4.      On November 24, 2020, Plaintiff properly served Ricky Garcia and Flavio

 Escobar with a copy of the summons and the complaint. The return of service will be updated

 contemporaneously with this filing.

        5.      Accordingly, Ricky Garcia’s and Flavio Escobar’s responsive pleading to the

 Complaint is actually due on December 15, 2020.

        WHEREFORE, Plaintiff, MARGLLI GALLEGO, respectfully requests that this Court

 grant Ricky Garcia and Flavio Escobar until December 15, 2020 to file a responsive pleading to

 Plaintiff’s Complaint or any other relief that this Court deems proper and just.

                                                   RASCO KLOCK PEREZ NIETO
                                                   Counsel for the Plaintiff, Marglli Gallego
                                                   2555 Ponce de Leon Blvd., Suite 600
                                                   Coral Gables, Florida 33134
                                                   Telephone: 305.476.7100
                                                   Facsimile: 305.476.7102
                                                   Email: hnapoleon@rascoklock.com


                                                   By: /s/ Hilton Napoleon, II
                                                           Hilton Napoleon, II
                                                           Fla. Bar No.: 17593




                                                  2
Case 1:20-cv-24374-BB Document 14 Entered on FLSD Docket 12/07/2020 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

 Court via CM/ECF and served on all counsel or parties of record via transmission of Notices of

 Electronic Filing generated by CM/ECF on this 7th day of December 2020.

                                                 RASCO KLOCK PEREZ NIETO
                                                 Counsel for the Plaintiff, Marglli Gallego
                                                 2555 Ponce de Leon Blvd., Suite 600
                                                 Coral Gables, Florida 33134
                                                 Telephone: 305.476.7100
                                                 Facsimile: 305.476.7102
                                                 Email: hnapoleon@rascoklock.com


                                                 By: /s/ Hilton Napoleon, II
                                                         Hilton Napoleon, II
                                                         Fla. Bar No.: 17593




                                                3
